 In the Matter of GOODALL COMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIOIn the Matter of GOODALL COMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIOCases Nos. 10-R-1143 and 10-C-1566, respectively.-Decided May 24, 1946Messrs. Paul S. KuelthauandAlbert D.Maynard,for the Board.Frantz,McConnell & Seymour, by Messrs. Thomas G. McConnellandW C. Anderson,of Knoxville, Tenn., for the respondent.Mr. Carl F. Albrecht,of Nashville, Tenn., for the Union:Mr.RossH. Williams,of Knoxville, Tenn., for the Committee.Miss Kate Wallach,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEPursuant to a Decision and Direction of Election of the NationalLabor Relations Board, herein called the Board, in Case No. 10-R-1143,1an election was held on May 31, 1944, among the employees of GoodallCompany, Knoxville, Tennessee, to determine whether the employeesdesired to be represented by Amalgamated Clothing Workers of America,CIO, herein called the Union, for the purposes of collective bargain-ing.At the election, a majority of the votes were cast against the Union.On June 5, 1944, the Union filed objections to the election because ofalleged interference and coercion on the part of the respondent.2OnAugust 18, 1944, the Regional Director issued his Report on Objections,reporting that the objections raised substantial and material issues withrespect to the election and recommending that the Board direct a hearingupon the objections.On September 8, 1944, the respondent filed ex-ceptions to the Regional Director's Report on Objections. On September13, 1944, the Board issued an order directing that a hearing be heldon the objection to the election, and consolidating Case No. 10-R-1143iMatterof Goodall Company,56 N L. R B 4652In substance, in its objections the Union alleged that by disparaging remarksagainst theUnion and its leaders,by a speech given by the respondent'spresident on the day before theelection, by assisting a committee of employees formed for the purpose of opposing the Union,and by distributing circulars,the respondent influenced the employees in their choice of acollective bargaining representative.68 N. L. R. B., No. 31.252 GOODALL COMPANY253with Case No. 1O-C-1566, a proceeding involving a charge filed by theUnion that the respondent had engaged in unfair labor practices.Upon an amended charge duly filed by the Union in Case No. 10-C-1566, the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint, dated September 22, 1944, against therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (1)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act. Copies of the complaint, accompaniedby notice of hearing thereon, were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint alleged, insubstance, that since on or about November 1, 1943, the respondent (a)vilified, disparaged, and expressed disapproval of the Union; (b) urged,persuaded, threatened, and warned employees to refrain from assisting,and becoming or remaining members of, the Union; (c) interrogated em-ployees concerning their union affiliation; (d)made a speech to theemployees discouraging membership in the Union; (e) announced avacation plan on the eve of an election conducted by the Board, therebyd:,,couragng membership in the Union; (f) aided and abetted the circu-lation of anti-union newspapers and other anti-union propaganda to itsemployees; and (g) condoned and aided anti-union employees and acommittee of them in opposing the Union. The respondent filed ananswer in which it denied the allegations of the complaint with respectto the unfair labor practices and set forth certain affirmative defenses,discussed hereinafter.Pursuant to notice, a hearing was held at Knoxville, Tennessee, onOctober 5 and 6, 1944, before Robert F. Koretz, the Trial Examinerduly designated by the Chief Trial Examiner. During the hearing, theTrial Examiner granted a motion by Hazel Wilhite, Nora Dance, AliceMorrison, Sylvia Hickman, Reva Henry, Cleo Henry, and Juleda Peters,a self-styled "committee of employees entitled to vote in the election"ofMay 31, 1944, herein called the Committee, to intervene in the pro-ceeding.The Board, the respondent, the Union, and the Committee wererepresented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties. Near the close of thehearing, counsel for the Board moved to amend the complaint to con-form to the proof. The motion was granted without objection. At theconclusion of the hearing, counsel for the Board, the respondent andthe Committee argued orally before the Trial Examiner. In the courseof his argument, counsel for the respondent moved to dismiss the com-plaint on the grounds, in substance, that the allegations in the RegionalDirector's Report on Objections in Case No. 10-R-1143, in the amended 254DECISIONS OF NATIONALLABOR RELATIONS BOARDcharge, and in the complaint "are at total variance"; that the allegationsof the complaint, if proved, "are wholly insufficient to sustain a chargeof unfair labor practice"; and that the evidence failed to support theallegations of the Complaint. Ruling on the motion was reserved by theTrialExaminer, who denied the motion in his Intermediate Report.During the course of the hearing, the Trial Examiner made rulings onothermotions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner made during thecourse of the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.On December 2, 1944, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent, theUnion, and the Committee, finding that the respondent had engaged inand was engaging in unfair labor practices in violation of Section 8 (1)of the Act. Thereafter, the respondent filed exceptions to the Inter-mediate Report and a supporting brief.No exceptions or briefs werefiled by the Union or by the Committee.Pursuant to notice and at the request of the respondent, a hearingfor the purpose of oral argument was held before the Board on March20, 1945, at Washington, D. C. The respondent appeared by counsel andparticipated in the argument.The Union and the Committee did notappear.The Board has considered the Intermediate Report, the respondent'sexceptions and briefs, including a brief filed by the respondent with theTrialExaminer, and the entire record in the case, and finds that theexceptions are without merit insofar as they are inconsistent with thefindings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT3I.THE BUSINESS OF THE RESPONDENTThe respondent,Goodall Company, a Maine corporation,maintain-ing its principal office at Cincinnati,Ohio, and operating plants at Cin-cinnati,Ohio;Danville, Kentucky ; Roanoke, Alabama;Sanford, Maine;and Knoxville,Tennessee,is engaged in the manufacture,sale and dis-tribution of men's clothing.Only theKnoxville operations are involvedin this proceeding.In the Knoxville operations,the respondent eachyear uses raw materials valued at over$1,000,000,of which more than80 percent is shipped to Knoxville from points outside the State ofTennessee.The respondentannually sells and delivers to customersoutside Tennessee about $3,000,000 worth of products,representing over80 percent of the products manufactured and processed at Knoxville.Unless otherwise indicated,the findingsoffact arebased upon admitted facts or un-contradicted testimony which the Board credits. GOODALL COMPANYII.THE ORGANIZATION INVOLVED255Amalgamated ClothingWorkers of America is a labororganization,affiliatedwith the Congress of Industrial Organizations,admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Background; the Union's organizationaleffortsAbout the latter part of 1943, the Union commenceda campaign toorganizethe respondent's employees.4On March 6, 1944, the Unionfiled a petition with the Board alleging that a questionaffecting commercehad arisen concerning the representation of employees of the respondent.A hearing was held upon the petition on April 11, 1944. On May 12,as stated above, the Board issued its Decision and Direction of Election,inwhich it directed that an election by secret ballot be conducted amongall the respondent's production and maintenance employees at Knoxville,with certain exceptions not here material, to determine whether theydesired to be represented by the Union for the purposes of collectivebargaining;pursuantto the Direction of Election, an electionwas con-ducted on May 31, 1944; and a majority of the votes werecast againstthe Union.In thecourse ofits campaign which preceded the election, the Unionheldmeetings, otherwise solicited the support of employees outside theplant, and distributedliterature at the plant gates and through the mail.HazelWilhite,whose conduct as chairman of the Committee is dis-cussed hereinafter, was asked by union members "not to work against"theUnion in the event that she would not "work for them." In themain, the literature which the Union circulated was devoted to argu-ments that organization in the Union would result in higher wages andother improved working conditions.5 One of the persons whowas active4Previously the Union had made efforts to organize the employees.The Unionand UnitedGarmentWorkers of America participated in an election in January 1943, pursuant to aDecision and Direction of Electionissued bythe Board on December 14, 1942. In that electionamajority of the employees cast votes for neither union. SeeMatter of Goodall Company,45N. L. R. B. 1307." In its answer the respondent alleges that"the C.IO. circulated and distributed writtencirculars disparaging and vilifyingrespondentand its officers and agents,and making scurrilousattacks on the respondent and its management."The only references to the respondent anditsagents in the circulars were criticisms of the respondent's labor policies.Illustrative of thestrongest statements appearingin thecirculars is the following:PANT'S DEPARTMENT WORKERS ATTENTION 1Many of you are only being paid 404 an hour.CoatDepartmentWorkers are receiving 500 and 600 an hour, while workers in thePants and Coat Departments of Amalgamated Union Shops are averaging 854 to 924 anhour.Because our Union is asking for increased wages for all Goodall Employees, Elmer(Ward),or one of his$10,000 a year hirelings from Cincinnati,may soon make a tearful,sobbing speech to you and offer some of you a measley 54 increase,maybe 104 an hourif you will promise not to join and vote for the Union.BE ON GUARD I DON'T BE FOOLED 256DECISIONS OF NATIONALLABOR RELATIONS BOARDon the Union's behalf in the organizational effort was Reverend CharlesC.Webber, a national representative of the Union.B.Conduct of the respondent precedingand attending the election ofMay 31,19441.The activities of the CommitteeOn or about April 1, 1944, Hazel Wilhite, Juleda Peters, Alice Morri-son, Sylvia Hickman, Nora Dance, Reva Henry, and Cleo Henry, em-ployees of the respondent, formed the Committee, the purpose of whichas stated by Wilhite, "was to defeat, if possible, the C. I. O. Union."eWilhite, Peters, and Morrison became chairman, secretary, and treasurer,respectively, of the Committee. The Committee selected Sam H. Scand-lyn, editor and publisher of "Progressive Labor," a weekly publicationdescribed hereinafter, as its advisor. In furtherance of its purpose, theCommittee caused to be prepared and printed two circulars.A copy.of the first was mailed to each of the respondent's employees on oraboutMay 6, 1944; a copy of the second was mailed to each of theemployees on or about May 26, 1944. In brief, the circulars, eitherexpressly or by plain implication, labeled leaders of the Union with theterms "Communist," "racketeers," "grafters," and similar appellations ;accused the Union and its leaders of forcing employees to join and paydues to the Union, promoting illegal strikes, and resorting to violenceand murder ; and asserted that the "primary motive" of the C. I. O.and the Union was "to gain control of the mass production industriesto further their anti-American red, revolutionary conspiracy."Amongthe statements appearing in the circular of May 26 was the following :Do you have any assurance that in case the Union should win thatthe Goodall Company would continue to operate its plant in Knox-ville?And in case it should move, would you be willing to leavethis state to work for them?The preparation and distribution of the circulars was financed by themembers of the Committee and a few other employees.Wilhite and other members of the Committee left the plant duringworking hours on several occasions in order to carry on the Committee'sactivities.Wilhite received permission to leave without disclosing herpurpose and punched the time clock as she left the plant on each occasion." A few other employees assisted in organizing the Committee, but these persons soonbecame inactive. GOODALL COMPANY257Thereisnoconvincing evidence that the situation was different re-specting the other members of the Committee.''During lunch hour on a day shortly before the first circular was mailedby the Committee to the employees, Wilhite, Hickman, and Peters wereobserved copying thenames and addresses of employees from recordsat the timekeeper's desk. The timekeeper was not at work that day,and there is no showing that the timekeeper or any supervisory em-ployee was aware of this conduct.As set forth hereinafter, in his speech delivered to the employees onMay 30, the day preceding the election, Elmer Ward, president of therespondent, praisedWilhitefor the "good work" she had been doing.On June 2, two days after the election of May 31, members of theCommittee and other employees during working hours circulated amongthe employees five copies of a letter addressed to the Regional Directorof the Board, urging him to ignore the Union's objections to the elec-tion."Supervisory employees observed the circulation of the letter, buttook no action to stop it. Approximately 500 signatures were secured tothe letter.On June 3, 1944, it was mailed to the Regional Director.We agree with the Trial Examiner that the respondent, by the conductdescribed above, aided the Committee and approved of its action. Theletter addressed to the Board's Regional Director was circulated oncompany timeand premises in the presence of supervisory employees withtheir knowledge and acquiescence. President Elmer Ward praised Com-TEmployee Virginia Gregg testified that on one occasion in May when members of theCommittee left the plant,she looked at the time cards of Wilhite and Morrison,members ofthe Committee;thatMorrison's time card was not checked out; and that Wilhite's card waschecked in at 12.01 p in.,althoughWilhite was not in the plant. Gregg further testified thatanother employee informed her that she had punched the time clock for Wilhite Employeesare required to punch out themselves when they have permission to leave the plant. There isno showing,nor can it be inferred from the foregoing,that any representative of managementwas aware of Morrison's failure to punch the time clock or of the fact that another employeepunched the clock for Wilhite.8The letter reads as follows:Knoxville, Tennessee,June 2, 1944.DEAR SIR:We the undersigned Employeesof the GoodallCompany understand that aprotest is being made by the AmalgamatedClothingWorkers Union (C. I. 0 ) of theelection held in this plant on May31, 1944 in whichthe union received only 239 votes asagainst 478 against said union.We want to condemn such a procedure on the part of this union and its representativesas being unfair and uncalledfor.We want to state furtherthat we were not coerced orintimidated into voting(sic) for or against the union byMr.Wardor any other officialof the GoodallCompany.Wevoted as we pleased and we think that after two defeatsthat the union should understand that we do not want any of their interference as to ouraffairs.We earnestly request that you ignore any protest by the union or any effort to set asidethe election or call a third election.We also wish you to know that union representativestryed(sic) to get us not to vote in this election if we could not vote for the union. Wefeel that this was very unfair and appearedthat theyonly wanted these who would favorthem to vote and force the union on us by the vote of a handful(sic)of paid unionworkers.Signed 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee Chairman Wilhite for "the good work she had been doing." Noneof thewitnesseswho testified thatWard made this remark explainedsuch remark, nor did the witnesses testify to its context inWard'sspeech. In the absence of any explanation of Ward's statement by therespondent,and sincethere is no evidence of any work which Wilhitehad been doing apart from her ordinary duties in the plant and her workon behalf of the Committee, we, like the Trial Examiner, infer thatWard had reference to Wilhite's activities in her capacity as CommitteeChairman and thereby approved of the Committee's activities. As abovedescribed,in itscirculars the Committee characterized the union leadersas "grafters" and "racketeers." The Committee also threatened that therespondent might move the plant should the Union win the election.Like the Trial Examiner, we find that by aiding the Committee and ap-proving its activity, the respondent interfered with, restrained, andcoerced its employeesin the exerciseof the rightsguaranteedin Section7 of the Act.2.Activities of foremenand foreladiesBefore the election, the respondent's foremen and foreladies madestatements concerning the Union to various employees 9 About January1944,Mabel Douglas, an employee, joined the Union. Shortly there-after,Douglas asked her foreman, Chick Horner, for a pass to the lunchroom for herself and another employee.10Homer said : "When theUnion gets in Goodall Company, there won't be any such thing as apass to the lunch room."11 In April 1944, Horner asked Hester Rollins,an employee, if she was "still working for the Union." After Rollinsanswered in the affirmative, Horner stated that she had "better lay offtheUnion" and that it was not "the thing" for the employees. Horneradded that he had helped organize the plant of another company inKnoxville and that he was ashamed of this. On or about May 1, 1944,when Virginia Gregg, an employee, returned to the plant after havingbeen at the union hall during her lunch hour, Horner remarked that,when the employees "got a Union," they could not come to work lateGregg then facetiously told Horner to join the Union and gave him aunion button.Horner made an obscene remark. Early in May 1944, aunion leaflet, upon which appeared the name of Mabel Douglas andother employees, was distributed. Shortly thereafter, Horner approachedDouglas while she was at work and asked whether she had not seen hername in print.Douglas replied that there were two persons named9The foremen and foreladies mentioned hereinafter each supervise groups of employeesvary-ing in number from approximately 8 to 45. They devote all their time to supervision and haveauthority to recommend hire, discharge,and promotion of employees,and to permit employeesto leave work.i0 Employees must obtain such passes to go to the lunch room.11Shortly thereafter,Horner gave Douglas the pass. GOODALL COMPANY259Mabel Douglas who worked for the respondent. Horner said that hewould have to go to the office to determine whetherthis was true.Douglasthen acknowledged that it was her name which had appearedand that shewas "for the Union." To Horner's questionas towhy shewas "fortheUnion," Douglas answered, "better working conditions and higherwages."Horner replied that the Union could not securehigher wagesand that the respondent was paying "ceiling prices."Horner stated thathe had helpedorganizethe employees at another plant in Knoxville andremarked that the "Union never held tip to what they said they would."On or about May 25 or 26, 1944, Stella Hightower, a forelady, saidto a subordinate, Virginia Gregg, "Weneed something,but we do notneed a union." About the same time, James Cameron overheard hisforelady,Grace Tucker, tell a group of employees that Ward, presi-dent of the respondent, had said that if the Union "got control," theUnion would run the plant and he, the president, would "have nothingto do with the running of the Company." On May 30, the day beforethe election,ForeladyBessieDunn toldEstelleWolfenbarger, a sub-ordinate, that she, Dunn, "wasn't in favor ofno union."After the ballots had been counted on the day of the election, AlmaCrigger, a forelady, put her head out of a plant window, clapped herhands, and shouted at certain adherents of the Unionwho were passing,"Good old Goodall, good old Goodall." The day after the election,Forelady Tucker told a group ofsubordinatesthat if she were PearlCarmichael, who had acted as an observer on behalf of the Union at theelection, she would be ashamed "to stick [her] head backin here." Inthe course of the discussion, Tucker stated that "all theunions are fitfor is to stir up trouble and strikes" and advertised to "what they did"at a knitting mill in Knoxville where there had been a strike.The respondent contends that foremenand foreladies are minor super-visory employees whose isolated statementsare nothing more than theutterance of individual views, unauthorized by the respondent.Inasmuchas all these supervisory employees have authority to recommend hire,discharge and promotion of employees, and supervise from 8 to 45 em-ployees.12we find that to the employees the statementsof such super-visors reflected the viewsofmanagementand that theirstatements aretherefore attributable to the respondent.13We further find that, by such12Chick Horner,foreman in the coat shop,supervises about 44 employees;Grace Tucker,about 30 fitters in the pants department,B Dunn,about 45 employees operating machines inthe coat shop.13We donot agree with the view of our dissenting colleague thatthe coercivestatementsofForemanHorner constitute unauthorized statements of individual views, not attributable tothe respondentbecause madeto only 3 or4 of the respondent'smore than 900 employees. Itiscommon experiencethat knowledgeof such expressions is likely to spread generally amongthe employees,being given special impetus by their coercive nature. Such expressions werefurthermorepart of a pattern of anti-union statements which included other expressions bothby Horner and by fourother supervisors696966-46-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct,which included threats of economic reprisal, the respondentinterfered with, restrained, and coerced its employees in the exercise dftheir rights guaranteed in Section 7 of the Act.3.Circulation of anti-union publicationsSince at least November 1943, there has been available for distributioneach week in the watchman's shanty at the respondent's plant gate alarge stack of copies of "Progressive Labor," a weekly publication.In a previous decision,14 the Board described "Progressive Labor" asfollows :A reading of copies of "Progressive Labor" shows that it is nota "newspaper" in the usual sense of the term. Its articles and"news" items are devoted in large part consistently to attacks onlabor unions and union activities in the vicinity of Knoxville * * *Copies of "Progressive Labor," which were issued during May 1944 andwhich were introduced in evidence in the instant case, show that "Pro-gressive Labor" is still devoted to attacks on labor unions and unionactivities.Particularly relevant to the instant proceeding are attacks uponSidney Hillman, general president of the Union. In the issue of "Pro-gressive Labor" dated May 12, Hillman is characterized as "a RussianCommunist."And in an editorial appearing in the May 26 issue, en-titled "Sidney and Joseph," Hillman is attacked in a similar fashion.The Trial Examiner found that although there is no direct evidenceas to how stacks of "Progressive Labor" were placed inside the plantpremises each week, the continued presence of this publication and theabsence of any explanation thereof by the respondent show that therespondent was aware of such presence and of the content of the pub-lication, that the respondent approved its content, and that the employeesunderstood that such was the case.In its supporting brief, referred to above, the respondent argues that,inasmuch as the Committee had engaged the services of the editor andpublisher of "Progressive Labor," the Committee, rather than the re-spondent, was responsible for the presence of the publication on therespondent's premises.However, according to the uncontradicted testi-mony of employee Hester Rollins, which we credit, the publication hasbeen available on the respondent's premises since at least November1943, several months before the Committee was formed.Under the circumstances, we adopt the Trial Exainmer's findingsthat the respondent was aware of the presence of "Progressive Labor"on its premises and of the content of the publication; that it approvedits content ; and that the employees undersl ood that such was the case.In view of the respondent's whole course of unlawful conduct consisting,14Matter of Standard Kn,tting Mills, Inc.,48 N. L. R. B. 148. GOODALL COMPANY1261as heretofore found, of coercive statements by supervisory employees,the approval of the Committee's activities, and, as hereinafter found, ofPresidentWard's statements on the day before the election and his be-lated announcement of War Labor Board approval of a vacation plan,we find that, by making available on its premises for circulation the anti-union publication "Progressive Labor," the respondent interfered with,restrained,and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.4.Ward's speech of May 30; distribution by the respondentof printed literatureOn May 26, 1944, there was attached to the employees' pay checksthe following printed slip:Everybody Should Vote at the Labor Board ElectionThe Labor Board has ordered a Union election next Wednes-day,May 31st.Do not say you are not going to vote or that you are not goingto have anything to do with the election. The Labor Board andCourts say that the result of the election will be determined by amajority of votes cast.So we recommend and urge you to vote.Anybody favoring a Union and anybody against a Union will behurting the cause by not votingYou should not stay away fromthe polls- go there and voteYou will not be embarrassed orheckled.The Labor Board representative will fully protect youagainst harm or embarrassment.The Company does not want the Union but you employees havethe legal right to vote for or against the Union and have a Unionand none of you will be coerced, discharged or discriminated againstif you vote for or against a Union.GOODALL COMPANY.At about 1 :20 p. in. on May 30, the day before the election, the re-spondent assembled the employees in the plant during working hours.They then were addressed by Elmer Ward, president of the respondent,for about an hour.15 In the course of his address, Ward named SidneyHillman, general president of the Union, Jacob Potofsky, general secre-tary-treasurer of the Union, and other officials of the Union, and statedthat they were Communists and foreigners.Ward said that he wasafraid of these men and that he believed that the employees would alsobe afraid of them if they knew them. He said that Reverend CharlesWebber, who had been engaged in organizing the employees, had putpressure on employees to sign union cards, that he did not think it was"Ward's speech was delivered through a public address system, which had been installedfor thispurpose. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDright fora "manof the cloth" to use such tactics, and that employeeswho had signed union cards did not have to vote for the Union in theelection.Ward urged the employees to vote in the election, stating that,ifan employee failed to vote, this would result in two votes for theUnion and none for the respondent. He informed the employees ofthe respondent's profits andlossesduring the past several years andstated that, in fixing piece rates, the respondent had exceeded the limitsof the Little Steel formula.He told the employees that the respondentintended to build a sanitary and modern plant after the war was over,and that the employees would then be working 6-hour shifts. He in-formed the employees that the application to the National War LaborBoard for permission to grant vacations with pay had been approved.16Ward stated that the respondent always had taken care of its old em-ployees and that he wished to assure the new employees that they wouldbe accorded the same treatment.He mentioned that aged employeeshad not been laid off, and illustrated this statement by reference to afemale employee, 65 years old, having 15 years' service with the re-spondent, who had told him that she was well satisfied with her job andwas about to retire.Ward added that at the plant of the Hall-TateManufacturing Company, which had been organized, the old employeeshad been discharged.Ward also told the employees that if they wererepresented by a union, it would cause confusion among the employees,since they no longer could discuss their grievance with representatives ofmanagement, but instead the "Union will have to do your talking." Wardasked whether the employees wanted "such people" to speak for them.He said that he did not. He added that "we have always tried to settleour grievances with each other" ; that he had selected the best forementhat he could find; and that, in the event that the employees could notsatisfactorily adjusttheir grievances with them, they should let him know.Ward said that the Union could raise its dues from one or two dollarsa month, "as it had done in Cincinnati," and asked whether the employeeswished to have 24 dollars deducted each year from their pay in additionto other deductions.Ward also stated that no one knew what happenedto the money which the Union collected in dues, fines, and assessments.As stated above,Ward praisedWilhite, chairman of the Committee,for the "good work" that she had been doing. In the course of hisspeech,Ward stated that, although the respondent did not "want theUnion," the employees were free to vote as they chose in the election,and that none would be discharged or otherwise discriminated againstbecause of union adherence.According to the uncontradicted testimony of Wilma Smith, which wecredit, as did the Trial Examiner, after Ward's speech, several employees11As set forth below, although the respondent had been notified of such approval on orabout April 28, the employees were not informed of this until Ward's speech on May 30. GOODALL COMPANY263who previously had signedunion cards approached her and stated thatshe "could take the cards back."Immediately afterWard's speech, the respondentdistributed to eachemployee at his place of work thefollowing printed leaflet:IMPORTANTPLEASE READ(1) 1 am sending you this personal message so everybody- willknow my views : It is not the purpose of this message to coerceor scare you or lead you to believe that you will be discharged ordiscriminated against, if you vote for the union.You have a fullright to have and vote for a union. You are free to vote as youplease and have a union if you want it. This message is only to bringyou our views and some thoughts we think you ought to have.(2) The Labor Board has ordered a Unionelection tomorrow, atwhich you will be entitled to vote whether the Unionwill representyou as the exclusive bargaining agent in your dealing with myselfand the management of your respective shops.(3)Nobody will be discharged, discriminated against, or hurt,because they do join the Union, and nobody will be discharged, dis-criminated against, or hurt because they do not join the Union.(4) If the Union wins the election, anybody can join the Union,but nobodyisrequired to join or pay dues, and nobody will losetheir job if they do not join.We employ our people on their meritand not because they are Union or Non-Union, andwill continueto do so.(5)We have been asked if we want the Union. Our answer isthatwe do not want the Union, but you have a right to a Union,if you want it and vote it.(6) Figure out for yourself what is best for you, and what youare goingto get out of the Union.(7) If you go into the Union they have got you, but what haveyou got?(8)The Union will charge you dues.We think you ought toconsider whether it is necessary for you to pay some outsider everymonth for the privilege of working at Goodall's or whether a Unioncan and will do more for you than we are doing.(9)You should ask yourself why it is thattotal strangers sud-denly become interested in your welfare.Who are they?(10)Remember, that if the Union carries the election it will rep-resent you in all of your dealings with us and the question for you todecide is whether or not they can do a better job for you than wehave done, or will do, and whether or not what they would do foryou, is worth the dues you will be required to pay the Union. 264DECISIONS OF NATIONALLABOR RELATIONS BOARD(11) This election brings us to the forks of theroad.It decideswhether you want to deal with me and my managersas you have,or let the Union be your exclusive agent.(12) One thing for you to remember is you are asked to vote :"Do you desire to be represented by the Amalgamated Cloth-ingWorkers of America affiliated with the Congress of Indus-trialOrganizations, C. I. O. fIf you do, that means you step out of the picture and will haveno dealing with the Company-it will be SIDNEY HILLMAN andthe C. I. O.-do you think that will be good?(13)These are questions you should think about, and talk overat home.(14) The matter is coming up for a decisionand when it is allover,we do not want any questions left open as to how all of usfeel.Let'smake this election really represent the choice of everyone.(15)Remember that unless you vote, your failure to do so maybring about a result that you would not like to have. It takes onevotemore than half of all those voting to decide,soweearnestlyurge you to vote.(16)A failure to vote is almost the same as a vote against whatyou want.(17)The election will be by SECRET BALLOTlikeourCounty and State election. There will be a private booth where youcanmark your ballot and NOBODY CAN SEE YOU MARKIT AND NOBODY WILL EVER KNOW HOW YOU VOTEDUNLESS YOU TELL.(18) If you want the Union, mark X under YES,and if youdo not want the Union, mark X under NO onthe ballot.(19) If you cannot read, or are in doubt about marking yourballot you can tell the Labor Board Representative, confidentially,and he will show you where to mark the ballot.(20) The Labor Board and courts say that theresult of the elec-tionwill be determined by a majority of thevotes cast and not amajority of those entitled to vote. If you do not vote,it is the sameas letting someone else vote on who will representyou in yourdealings with the company about your job and wages. Do not stayaway from the polls. Go there and vote. Anybodyfavoring a Unionand anybodyagainst aUnion will be hurtingtheir cause by notvoting. I urge youto vote.(21)Even though you have signed a Union Card, you are notrequired to vote for the Union. You can vote "NO" against theUnion, as anyone can change his or her mind.ELMERL.WARD. GOODALLCOMPANY265When Forelady Grace Tucker handed a copy of the leaflet to employeeJuanitaHearst, she asked what it was. Tucker told Hearst toread it,and admonished, "You had better do what that says."5.Belated announcementofWarLabor Board approvalof vacations with payBefore 1944, the respondent had not granted vacations with pay to itshourly paid employees. Early in April 1944, the respondent submittedto a Regional Board of the National War Labor Board an applicationfor approval of a proposal "to grant to each of the hourly-paid employeesat its Roanoke, Alabama, and Knoxville, Tennessee, plants who has,at the date of the vacationperiod inJuly or August of 1944 andsucceed-ing years, completed six months of service satisfactory to the Company,vacation pay equal to forty hours at the straight time hourly rate ofsuch employee."The respondent concurrently filed similar applicationswith another Regional Board concerning the employees of the respond-ent's four other plants.By letter dated April 6, 1944, the respondentnotified its supervisory employees that such application was pending.The text of the letter is as follows :An applicationis pendingbefore theWar Labor Board to permityour company to pay production employees in all its plants a vaca-tionwithpay this summer. As soon as the War Labor Boards actsfavorably on our application, we will give you the details of thisplan.On April 12, the day following the hearing on the Union's petitioninCase No. 10-R-1143, a copy of this letter was posted on a bulletinboard in the Knoxville plant, and employees in the pants departmentwere informed by Forelady Tucker of the proposal to grant vacationswith pay.Although the RegionalWar Labor Board notified the re-spondent by letter, dated April 28, 1944, that it approved the vacationplan with certain modifications, the employees were not informed of thisuntilMay 30, the day beforethe election,when PresidentWard an-nounced it in his speech to the assembled employees.The respondent argued orally before the Board that it could not haveannounced the approval on or about April 28, 1944,becauseat that timetheWar Labor Board had only approved a modified vacation plan, andthat the final approval was not given until sometime in June 1944, atwhich time the respondent took steps to inform its employees accordingly.We are not impressed by such argument inasmuch as thereisno show-ing that the respondent had any information on May 30, 1944, the daybefore the election, which it did not have on or about April 28, morethan a month beforethe election.In agreement with the Trial Examiner, we find that thetiming ofWard's announcementof the vacationplan onthe day before the election 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas calculated to influence the employees to reject the Union in theelection and that the respondent thereby interfered with the right of itsemployees to self-organization, in violation of Section 8 (1) of the Act.6.ConclusionsThe foregoing findings establish that for a considerable period of time,preceding and attending the election of May 31, 1944, the respondentengaged in a campaign designed to prevent its employees from choosingtheUnion as their bargaining representative.The respondent asserts that its conduct was privileged under the FirstAmendment to the Constitution. In agreement with the Trial Examiner,we are of the opinion that the respondent exceeded the limits of freeexpression protected by the constitutional guaranty.As stated above, therespondent's supervisory employees inquired as to the union activity ofthe employees, made disparaging remarks about the Union, and threatenedwithdrawal of employee privileges should the Union successfully or-ganize the plant. As the Trial Examiner pointed out, the intended effectof the use of such labels as "Communists," "foreigner," "total strangers,""racketeers," "grafters," and similar appellations is revealed byWard'swarning that the employees would fear the Union's leaders if they knewthen. Of similar nature were Ward's oral and printed statements con-cerning union dues, and Foreman Ho: ner's statement to Douglas inMay that the "Union never held up to what they said they would." Theopprobrious description of the Union and its leaders is significant whenconsidered in the light of the respondent's attendant conduct. The clearimplication of the respondent's arguments, illustrations, and actions wasthat the choice of union representation not only was futile and unneces-sary, but that it in fact would lead to withholding or diminution ofeconomic benefits.17 Thus, in May, Foreman Horner questioned Douglasconcerning her union activity and told her that the Union could notsecure higher wages and that the respondent was paying "ceiling prices."In his speech on May 30, Ward played upon this theme, stating thatthe respondent had exceeded the limits of the Little Steel formula infixing piece rates. In addition,Ward held forth the prospect of a newplant and of 6-hour shifts following the termination of the war. He con-trasted the respondent's indulgent treatment of aged employees withthat accorded to the aged employees at another plant in Knoxville whichhad been organized. The latter employees, stated Ward, had been dis-charged.The intimation that the respondent's employees would suffersimilar consequences as a result of union organization is evident. Ward'sannouncement in his speech of May 30 that the National War LaborBoard had approved the grant of vacations with pay represented to the11 See,for example,Peter I. Schweitzer, Inc. v. N. L. R. B.,144 F. (2d) 520 (App. D. C.). GOODALL COMPANY267employees a present and concrete example of employer indulgence whichtended to forestall the Union.Less subtle than Ward's statements, though no more unmistakable intheir import, were certain statements of other supervisory employees.Foreman Horner told Douglas in January that when "the Union gets in,"the employees no longer would be given passes to the lunch room. InApril, Horner asked Rollins if she still was active on behalf of the Unionand, following an affirmative answer, warned Rollins that she had "betterlay off the Union." On or about May 1, Horner told Gregg that whenthe employees "got a Union" they could not come to work late.Whenthe printed anti-union statement of May 30 was distributed to employees,Forelady Tucker warned Hearst that she "had better do what that says "The afore-mentioned admonitions of supervisory employees either ex-pressly or by inference carried the threat of retaliation for employeeselection of the Union as bargaining representative. As indicated above,itisnot true, contrary to the respondent's contention, that the state-ments concerning the Union and its leaders in President Ward's speechon May 30, or those in "Progressive Labor" and the Committee's leaf-lets,which, as we have found, had the respondent's approval, werenecessary to counteract statements against the respondent made by theUnion in its circulars.Neither can we agree with the respondent that its statements, oraland written, that the employees were free to choose their bargainingrepresentative and that there would be no discriminatory reprisals,neutralized the respondent's conduct as a whole, consisting as it did, inaddition to coercive statements of supervisory employees, of the dis-tribution of "Progressive Labor," the aid to, and approval of, theCommittee and its activities, PresidentWard's speech and other state-ments to the employees on the day before the election, and Ward'sbelated announcement ofWar Labor Board approval of the respond-ent's vacation plan.In view of the foregoing, we, like the Trial Examiner, find that,by the entire course of conduct outlined above, the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.We also find that the conduct of the respondent antedating the elec-tion precluded a free choice by the employees in the election of repre-sentatives for the purposes of collective bargaining, as required by theAct.We therefore sustain the Union's objections to the election, over-rule the respondent's exceptions to the Regional Director's Report onObjections, and set aside the election of May 31, 1944.15 In view ofthe length of time which has elapsed since the election, we shall dis-18 See,for example,MatterofW,re RopeCorporation of America,Inc.,62 N.L.R. B. 380. 268DECISIONS OF NATIONALLABOR RELATIONS BOARDmiss the petition for an investigation and certification of representa-tives,without prejudice to the right of the Union to file a new petition,if it so desires.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found thatthe respondent has engaged in unfair labor prac-ticeswhich violated Section8 (1) of theAct, weshall, in agreementwith the TrialExaminer,order it to cease and desist therefrom andto take certain affirmativeactiondesignedto effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, andupon the entirerecord inthe case, the Board makes the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, CIO, is a labor or-ganization, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the NationalLaborRelationsAct, theNational Labor Relations Boardhereby orders that therespondent,Goodall Company,Knoxville, Ten-nessee,and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a) Interrogating employees concerning their membership in or ac-tivities on behalf of AmalgamatedClothingWorkers of America, CIO,or anyother labororganization; GOODALL COMPANY269(b)Threatening employees with loss of employment benefits as apenalty for the exercise of the right to self-organization;(c) Interfering in any other manner with the self-organizationalrights of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plants at Knoxville, Tennessee, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to be fur-nished by the Regional Director of the Tenth Region, shall, after beingduly signed by the respondent's representative, be posted by the re-spondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted. Reason-able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.AND IT IS HEREBY FURTHER ORDERED that the election of May 31,1944, among the employees of Goodall Company at its plants in Knox-ville,Tennessee, be, and it hereby is, set aside, and that the petition forinvestigation and certification of representatives in Case No. 10-R-1143be, and it hereby is, dismissed, without prejudice.MR. jGERARD D. REILLY,dissenting :The sole issue presented in the case is whether or not respondent'sconduct was violative of Section 8 (1) of the Act and did not constitutemerely the exercise by respondent of its rights protected by the FirstAmendment to the Constitution. Since the right to the exercise of freespeech is a right without which workers cannot attain full freedom ofassociation and self-organization, and since the character of freedomis such that it must be afforded all in order to be available to any, theduty of the Board in administering the Act so as to accomplish its pur-pose entails also the obligation to weigh carefully the evidence uponwhich it bases its conclusions with respect to this issue.Iam of the opinion that an analysis of the relevant evidence in therecord fails to support the findings of the Trial Examiner which arethe basis of the Decision and Order subscribed to by the majority.The activities of the Committee were clearly of a character which,ifperformed by an employer or upon the instigation of an employer,constitute a violation of the Act.19 The Trial Examiner finds thatie For example,the suggestion contained in the Committeecircular ofMay 26,1944, to theeffect that respondentwould move its plant to a distant location inthe eventtheUnion won thecoming election.SeeMcLain Fire BrickCo.v.N.L. R. B., 128 F.(2d) 393 (C. C. A 3). 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent "aided and approved" the conduct of the Committee in soopposing the Union. This finding is based upon the fact that Ward,respondent's president, in a speech delivered on the day preceding theelection,praisedWilhite, the chairman of the Committee, for the "goodwork" she had been doing ; and that the Committee had circulated a pe-tition among respondent's employees during working hours in the plant,but that respondent had nottaken actionto prevent it although 2 ofits supervisory employees were aware of the circulation of the petition.Obviously,Ward's mere approval of Wilhite's "good work" cannot beconsidered to be outside the privilege of the First Amendment to theConstitution unless it can reasonably be said to constitute a ratificationof the statements made by Wilhite and the Committee during their anti-union campaign. However, Ward, in the same speech in which he praisedWilhite's "good work," stated:Nobody will be discharged, discriminated against, or hurt, becausethey do join the Union, and nobody will be discharged, discrim-inatedagainst, orhurt because they do not join the Union. * * *We have been asked if we want the Union. Our answer is that wedo not want the Union, but you have a right to a Union, if youwant it and vote it.Accordingly,there is no warrant to make the inference necessary inorder to sustain the finding. Similarly, it is not reasonable to attach rele-vancy to the fact that the Committee circulated a petition on respondent'sproperty during working hours. Such activity standing alone has neverbeen foundto constitute a violationof the Act, and normallybecomesrelevant only when it is shown that similar privileges were deniedothers.20Here there was no such denial made the Union.Two statements made by a supervisory employee of respondent appearto possess coercive character.21 However, such isolated statements byone supervisor to 3 or 4 of more than 900 non-supervisory employeesobviously comprise unauthorized utterances of individual views incon-sistentwith respondent's pronounced and established policy. As such,they cannot reasonably be said to render coercive respondent's entirecourse of conduct otherwise not subjectto censure.22Ward's speech of May 30, 1944,seems a clearattemptto persuadeemployees to remain aloof or disassociate themselves from the Union.As I stated in my opinion in theAgar Packing & Provision Companycase,23 prior to the Decision in theVirginia Electric & Power Company20 See N. L.R. B. v Fairmont Creamery Co.,143 F. (2d) 668 (C C. A. 10).21 In January 1944, foreman Horner stated, "When the Union gets in Goodall Company,there won't be any such thing as a lunch room pass," and, again, in April, he told a unionadherent that she had "better lay off the Union."22 SeeN. L. R. B. v. Clinton Woolen Manufacturing Co.,141 F. (2d) 753 (C. C. A. 6);Utah Copper Co. v. N. L. R. B.,139 F. (2d) 788 (C. C. A. 10).22 58 N.L. R. B. 738. GOODALL COMPANY271case,24 I had always assumed, along with the other members of theBoard, that the law required an employer to maintain a neutral attitudetowards labor organizations pending representation elections. However,the law now seems settled that an employer's statements hostile to alabor organization are expressions of opinion protected by the FirstAmendment25 unless such statements are shown to be a necessary partof a general scheme which places an unlawful restraint upon the freechoice of the Workers.28The Trial Examiner's Intermediate Report recognizes these funda-mental principles.However, his application of them, adopted by themajority opinion is extremely questionable. The only acts cited in theintermediate report which could be said to possess the character ofillegal interference or coercion are (1) the statement of the Committee,cited above, (2) the statements of foreman Horner, and (3) respond-ent's announcement, on the eve of the election, that the National WarLabor Board had approved the grant of vacations with pay.27 As notedabove, I do not believe that the evidence supporting the finding thatthe activities of the Committee were binding upon respondent is sub-stantial,28 or that the remarks by foreman Horner were sufficient torender respondent's entire course of conduct coercive.With respect tothe announcement of the grant of paid vacations, the Trial Examinerdoes not find that either respondent's application to the Regional Boardof the NationalWar Labor Board for approval of the vacation planearly in April, 1944, or his announcement of the application on April12thwas motivated by anti-union consideration ; his conclusion thatrespondent's announcement of theWar Labor Board's approval consti-tuted interference, restraint, and coercion of the employees is based solelyupon the fact that respondent could have made the announcement asearly as April 28, 1944, but withheld it until the eve of the election.This conclusion disregards the fact that theWar Labor Board hadapproved only a modified vacation plan, and that respondent had ap-pealed its modification. Under these circumstances it would appear rea-26N. L.R. B. v. Virginia Electric&Power Co,314 U S 469.Y° SeeN. L. R B. v.American Tube BendingCo,134 F (2d) 993(C C A 2),1943, cert.den 320 U.S. 768.26 SeeN.L R B. v.Trojan PowderCo,135F (2d) 337 (C C. A 3),1943, cert. den.320 U S 76827 SeeMatter of Bear BrandHosiery Co ,40N. L R B.323, enf'd 131 F.(2d) 731(C C A7);N. L. R. B.v.JonesFoundry&MachineCo,123 F (2d) 552(C.C. A. 7);cf.Peter J.Schweitzer,Inc v. N L R B ,144 F (2d) 520 (App. D. C.).78 SeeN. L R B. v. Columbian Enameling&StampingCo,306 U.S 292, wherethe Courtsaid, "Substantial evidence is more than a scintilla,and must do more than create a suspicionof the existence of the face to be established,..and it must be enough to justify, if thetrialwere to a jury, a refusal to direct a verdict when the conclusion sought to be drawn fromit is one of fact for the jury."SeePennsylvania R Co v Chamberlain,288 U. S 333, where,in a personal injury case,the Court held that there was nothing for thejuryto decide where allthe evidence points to one conclusion of fact and the finding as to the opposite conclusion couldbe supported only by inference. 272DECISIONS OF NATIONALLABOR RELATIONS BOARDsonable for respondent to withhold any announcement until the WarLabor Board acted upon the appeal. However, since the War LaborBoard did not act upon the appeal to its modified approval of the planprior to the election, respondent was compelled, at the time of its speechon the eve of the election, either to continue to withhold announcementof theWar Labor Board's modified approval-thus lending weight totheUnion's argument to the employees that its designation as employeerepresentative was necessary in order to secure certain benefits-or toannounce the modified approval of the plan in order to support respond-ent's privileged argument that the designation of the Union would notbenefit the employees. That the respondent chose the latter alternativeseems, under all the circumstances, not an overt act which could be saidto give its expressions of anti-union sentiment the character of interfer-ence, restraint, or coercion. The grant of vacations with pay was notconditioned upon the defeat of the Union in the election, nor was thereany indication that the grant of vacations would be withdrawn in theevent the Union won the election.29 Further, the announcement heredid no more than answer certain claims made by the Union in the elec-tion campaign. Thus, the Union, in one of its circulars distributed beforethe election (Respondent's Exhibit No. 1-B), stated in part:YouAlwaysNeed A Union ! * * * Question : Can a union helpworkers get an increase? Answer : More so than ever. Increasesare permissable, but getting them has become a complicated andtechnical job.Without union help, you will find it most difficult tosecure an increase from your employer or even to get an increaseapproved by the War Labor Board.Another circular (Respondent's Exhibit No. 1-L) reads in part:Wake up Goodall Workers. * * * Liebovitz Factory Is Organized* * * All workers there with SIX MONTHS SENIORITY arenow to get one week's vacation with pay. Those with FIVE YEARSSENIORITY are to receive two weeks vacation with pay! "Don'tyou think?" IT'S TIME the GOODALL WORKERS receivedsome of these BENEFITS-benefits that come with an Amalga-mated Union CONTRACT? * * *Another circular (Respondent's Exhibit 1-N) states:* * * 1. Could the Goodall Company have given us vacations withpay long before now? 2. (Sic.) Yes! The War Labor Board wouldhave given permission months ago if the Company had asked. * * *2.Why did the Company wait until April 12th to announce a ?plan for vacations with pay? 2. Because the Company officials found29 Itshould be noted that inMatter of Continental Oil Company,58 N L. R. B. 169,Matterof Seneca Knitting Mills, Inc ,59 N L R B 754, andMatter of Owens-Illinois Glass Company,60 N. L R B 1015; the announcementofwage increasesorvacation plans had the characterof interference principally in that they gave undue advantage to one of the two or more unionswho participatedin the electionsheld subsequent to the announcements. GOODALL COMPANY273out the day before (April 11th) at the Hearing that a majority ofus had joined the Union !30 * * * 4. Do you really think the Com-pany will give us a paid vacation? 4. Not unless a majority of ofvote for the Union in the coming election ! * * *The conclusion, therefore, that the totality of respondent's speechesand statements was an act of restraint and coercion can not be sustained.As said by the Supreme Court inThornhill v. Alabama,310 U. S. 88:"In the circumstances of our times the dissemination of information con-cerning the facts of a labor dispute must be regarded as within thatarea of free discussion that is guaranteed by the Constitution."I am of the opinion that the finding of my colleagues that respondenthas violated Section 8 (1) of the Act is erroneous. Accordingly, I woulddismiss the complaint and the Union's objections to the elections.31APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of they, National LaborRelationsAct, we hereby notify our employees that:We will not interrogate our employees concerning their mem-bership in or activities on behalf of Amalgamated Clothing Work-ers of America, CIO, or any other labor organization.We will not threaten our employees with loss of employmentbenefits as a penalty for the exercise of the right to join or assista labor organization or to engage in concerted activities for theirmutual aid or protection.We will not interfere in any other manner with the self-organiza-tional rights of our employees. All our employees are free to becomeor remain members of Amalgamated Clothing Workers of America,CIO, or any other labor organization.GOODALL COMPANY,Employer.By ...............................(Representative)(Title)Dated .........................This notice must remain po Led for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.so It is noted that the hearing did not elicit evidence that the Union represented a majority.The Union submitted 445 application cards dated between September 1943 and March 1944.There were approximately 945 employees in the appropriate unit, and apparently the cardswere not checked against respondent's pay roll'iAltnough the employer had committed no unfair labor practices inMatter of ContinentalOil Co, supra,and the Boardset aside theelection becauseofthe approval by the National WarLaborBoard of a wage increase,the instant case is otherwise distinguishable See footnote 11,supra